     Case 4:19-cr-02942-JGZ-LAB Document 173 Filed 04/28/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-19-02942-001-TUC-JGZ (LAB)
10                 Plaintiff,                        ORDER
11   v.
12   Jose Adan Olivas,
13                 Defendant.
14
15           Pending before the Court is a Report and Recommendation issued by United
16   States Magistrate Judge Bowman. (Doc 167.) Magistrate Judge Bowman recommends

17   denying Defendant Jose Adan Olivas’s Motion to Dismiss Count One of the Indictment.
18   (Id.)

19           The Defendant filed an Objection to the Recommendation. (Doc. 168.) Upon

20   review of the Objection and the filings related to the motion, the Court will adopt
21   Magistrate Judge Bowman’s recommendation As the text of 8 U.S.C. § 1324 does not
22   include the requirement of an overt act, it is not necessary to allege an overt act in the

23   Indictment.

24   //

25   //

26   //
27   //
28   //
     Case 4:19-cr-02942-JGZ-LAB Document 173 Filed 04/28/21 Page 2 of 2



 1         Accordingly,
 2         IT IS ORDERED:
 3         1.Magistrate Judge Bowman’s Report and Recommendation (Doc. 167) is
 4   ADOPTED;
 5         2. Defendant Jose Adan Olivas’s Amended Motion to Dismiss Count One of the
 6   Indictment (Doc. 159) is DENIED.
 7         Dated this 28th day of April, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
